Woods, J.,
delivered the opinion of the court.
Claude Seales, the mayor of Duncan, was, under § 3001, code of 1892, ex officio a justice of the peace in and for the corporate limits of Duncan — that is to say, his jurisdiction as a justice of the peace was limited to the territorial boundaries of his municipality precisely as that of the ordinary justice of the peace is limited to the territory embraced in his magisterial district. In the one case, the mayor is an ex officio justice in and for his municipality, and in the other, the magistrate is a justice in and for his district. In both cases they are justices of the peace of the county — justices of the county in and for a certain district. This very point was involved in Smith v. Jones, Trustee, 65 Miss., 276, and it was held that a mayor of a town was 'a justice of the peace of the county in which his town was situated.

Reversed and remanded.